             Case 1:20-cr-00135-JMF Document 217 Filed 08/31/20 Page 1 of 2




NEW JERSEY OFFICE                                                                    NEW YORK OFFICE
130 POMPTON AVENUE                                                                    48 WALL STREET – 5 FL.
                                                                                                       TH


VERONA NJ 07044                                                                       NYC, NY 10005
(973) 239-4300                                                                       (646) 779-2746


                                           LORRAINE@LGRLAWGROUP.COM
                                              WWW.LGAULIRUFO.COM
                                             FAX: (973) 239-4310

                                                   _________


                                                                               August 28, 2020

Via ECF
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                         Re: United States v Arguendas (Jacobb Padin)
                             20 Cr. 135 (JMF)

Dear Judge Furman:

        Your Honor ordered the temporary release of Jacobb Padin on April 8, 2020, because of
the threat that COVID-19 posed to his health at the jail. According to his Pretrial Service
Officer, Bernisa Mejia, Mr. Padin has been fully compliant with the terms of his temporary
release. Mr. Padin has sought and obtained three extensions of his temporary release and
currently seeks an extension until September 30, 2020, because of the ongoing pandemic in our
country.

       Our country continues to face unprecedented challenges from the coronavirus pandemic,
with the number of cases across the country continuing to rise. Just last week there was an
increase in 294,083 new COVID-19 cases in the United States.1 As of August 21, 2020, almost
160,000 prisoners and staff in US prisons had been infected with the coronavirus and 1002
people have died.2 The BOP is currently in phase 9 of its COVID-19 Action Plan implemented to


1
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
2
    https://eji.org/news/covid-19s-impact-on-people-in-prison/
          Case 1:20-cr-00135-JMF Document 217 Filed 08/31/20 Page 2 of 2




curtail the spread of COVID-19,3 yet, the number of new COVID-19 cases around the country
continues to rise and has broken daily records in the last month, and we have seen major
outbreaks in federal jails as well in the last month.

        Because of this, and in light of his severe asthma, Mr. Padin respectfully requests that
Your Honor extend his temporary release until September 30, 2020. Mr. Padin’s Pretrial Service
Officer Bernisa Mejia takes no position on his request and Andrew Chan, AUSA, responded
“[f]or the reasons stated in its prior oppositions (Docket Nos. 54, 71, 83, 139, 159), the
Government respectfully opposes the defendant’s request for an extension of his temporary
release.”

        Your Honor’s time and consideration of this request is greatly appreciated.

                                                                             Respectfully submitted,
                                                                                s/
                                                                             Lorraine Gauli-Rufo
                                                                             Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Danielle Sassoon, AUSA
    Bernisa Mejia, PTSO (via email)



           Application GRANTED. The Clerk of Court is directed to terminate ECF No. 215.

                                            SO ORDERED.




                                            August 31, 2020




3
 chrome-extension://oemmndcbldboiebfnladdacbdfmadadm/https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf

                                                    2
